     Case 4:21-cv-00008-SDJ Document 1 Filed 01/04/21 Page 1 of 5 PageID #: 1




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

JASMINE BARNES,                                      §
   Plaintiff,                                        §
                                                     §
                                                     §   CIVIL ACTION NO. 4:21-cv-8
V.                                                   §
BURLINGTON COAT FACTORY OF                           §
TEXAS, INC.                                          §
                                                     §
     Defendant.

             DEFENDANT BURLINGTON COAT FACTORY OF TEXAS, INC.’S
                            NOTICE OF REMOVAL

        COMES NOW Defendant Burlington Coat Factory of Texas, Inc. (“Burlington”),

pursuant to 28 U.S.C. §§ 1441 and 1446, and files this Notice of Removal of an action pending

in the County Court at Law No. 2 in Denton County, Texas, Cause No. 2020-02890, and states as

follows:

                                     PRELIMINARY STATEMENT

        1.        This action belongs in the United States District Court for the Eastern District of

Texas, Sherman Division, because all proper parties are of diverse citizenship and the amount in

controversy exceeds $75,000.00.

                                       PROCEDURAL HISTORY

        2.        On or about November 23, 2020, Plaintiff Jasmine Barnes (“Plaintiff”) filed her

Original Petition against Burlington Coat Factory of Texas, Inc. (“Burlington”) in County Court

at Law No. 2 in Denton County, Texas. A true and correct copy of Plaintiff's Original Petition is

attached hereto as Exhibit C-1.




                                                                               8159615 v1 (79242.00041.000)
    Case 4:21-cv-00008-SDJ Document 1 Filed 01/04/21 Page 2 of 5 PageID #: 2




        3.       Plaintiff served Burlington Coat Factory of Texas, Inc., with citation on or about

December 3, 2020 through C T Corporation Services Company, Burlington’s registered agent.

        4.       The Defendants timely filed an answer1 and jury demand2 in state court on

December 15, 2020.

        5.       Fewer than thirty days have elapsed since Plaintiff served Burlington with her

Original Petition.

        6.       Pursuant to 28 U.S.C. § 1446 and Eastern District of Texas Local Rule 81,

Burlington attaches to this Notice of Removal a true and correct copy of (1) a list of all parties in

the case, their party type, and current status of the removed case; (2) a civil cover sheet; (3) a

copy of the state court docket sheet3; (4) a copy of all pleadings that assert causes of action; all

answers to such pleadings and a copy of all process and orders served upon the party removing

the case to this Court as required by 28 U.S.C. § 1446(a); (5) a complete list of attorneys

involved in the action being removed, including each attorney’s bar number, address, telephone

number, and party or parties represented by that attorney; (6) a record of which parties have

requested jury trial; and (7) the name and address of the Court from which the case was removed.

        7.       Written notice of the filing of this Notice of Removal is being filed in the County

Court at Law No. 2, in Denton County, Texas, and provided to Plaintiff as required by the

federal rules.




1
  See Exhibit C-2.
2
  See Exhibit I.
3
  A certified copy of the State Court Docket Sheet was ordered. However, despite Burlington’s efforts, it was not
received by the time of this filing. Burlington will supplement with same if requested.
                                                     Page 2
                                                                                        8159615 v1 (79242.00041.000)
      Case 4:21-cv-00008-SDJ Document 1 Filed 01/04/21 Page 3 of 5 PageID #: 3




                                            GROUNDS FOR REMOVAL

       A. Diversity Jurisdiction Exists.

           8.        Removal to this Court is proper pursuant to 28 U.S.C. §§ 1441(a) and 1446

because this is a civil action over which the federal district courts have original jurisdiction. 28

U.S.C. § 1441(a) states that a civil case filed in state court may be removed to federal court if the

case could have been originally brought in federal court.

           9.        This Court has original jurisdiction under 28 U.S.C. § 1332 by reason of diversity

of citizenship. Pursuant to 28 U.S.C. § 1332(a), federal district courts have original jurisdiction

of all civil actions between citizens of different states where the matter in controversy exceeds

$75,000.00, exclusive of interest and costs.

           10.       At the time this action was first filed, Plaintiff was, and remains, a citizen of the

State of Texas. Burlington Coat Factory of Texas, Inc., was, and remains, a Florida For-Profit

Corporation. Burlington Coat Factory of Texas, Inc.’s principal place of business is in

Burlington, New Jersey. Thus, Burlington Coat Factory of Texas, Inc. is a citizen of Florida and

New Jersey.

           11.       To establish diversity jurisdiction under 28 U.S.C. § 1332(a), the removing party

must show that the amount in controversy exceeds $75,000, exclusive of interests and costs.4 In

her Original Petition, Plaintiff claims damages between $100,000 and $250,000.5 Therefore, the

amount in controversy, exclusive of interest and costs, exceeds $75,000.00.




4
    See White v. FCI USA, Inc., 319 F.3d 672, 675 (5th Cir. 2003).
5
    Exhibit C-1, at ¶ 12.
                                                        Page 3
                                                                                    8159615 v1 (79242.00041.000)
      Case 4:21-cv-00008-SDJ Document 1 Filed 01/04/21 Page 4 of 5 PageID #: 4




      B. Removal is Timely.

           12.     A notice of removal must be filed within thirty (30) days after a defendant is

served with the state-court petition.6 Burlington was served with Plaintiff’s Original Petition on

December 3, 2020.7 Burlington files this Notice of Removal on January 4, 2020 within thirty

days of the date of service. Therefore, removal is timely.

                                             CONCLUSION

           13.     Burlington hereby removes this action to the United States District Court for the

Eastern District of Texas. The parties are completely diverse and the amount in controversy

exceeds $75,000.

           WHEREFORE, Defendant Burlington Coat Factory of Texas, Inc., hereby notices the

removal of the above action now pending in County Court at Law No. 2, in Dennis County,

Texas.

                                                Respectfully submitted,
                                                KANE RUSSELL COLEMAN LOGAN PC

                                                By: /s/ Andrew J. Sarne
                                                      Chris C. Pappas
                                                      State Bar No. 15454300
                                                      Federal I.D. 5966
                                                      CPAPPAS@KRCL.COM
                                                      Andrew J. Sarne
                                                      State Bar No. 00797380
                                                      Federal I.D. 20437
                                                      ASARNE@KRCL.COM
                                                      5051 Westheimer Road, 10th Floor
                                                      Houston, Texas 77056
                                                      Telephone:     713.425.7400
                                                      Facsimile:     713.425.7700
                                                ATTORNEYS FOR DEFENDANT BURLINGTON COAT
                                                FACTORY OF TEXAS, INC.

6
    See 28 U.S.C. § 1446(b).
7
    Exhibit D.
                                                 Page 4
                                                                               8159615 v1 (79242.00041.000)
   Case 4:21-cv-00008-SDJ Document 1 Filed 01/04/21 Page 5 of 5 PageID #: 5




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing document has
been sent to all known counsel pursuant to the Texas Rules of Civil Procedure on this the 4th day
of January 2021:

       Attorney for Plaintiff
       Mahtab Doty
       eService@benabbott.com
       Ben Abbott & Associates, PLLC
       1934 Pendleton Drive
       Garland, Texas 75041


                                            /s/ Andrew J. Sarne
                                            Andrew J. Sarne




                                             Page 5
                                                                           8159615 v1 (79242.00041.000)
